Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Reasons for Allowance

Claims 1-2, 4-7, 9-17 and 21-25 are allowed.
Claims 3, 8 and 18-20 are cancelled.
Claims 21-25 are new.

The allowance is granted based on the amended claims, dated 5/19/2022, which appears on the record. In the Non Final Office Action, dated 4/25/2022, the examiner objected to dependent claim 8 as having allowable subject matter. The applicant has now amended the claims by incorporating the subject matter of claim 8 and intermediate claim 3 into the respective independent claims 1, 9 and 11.

Regarding independent claims 1, 9 and 11 and respective subsequent dependent claims (2, 4-7, 23-25), (10, 21-22) and (12-17), the best prior art of record fails to teach or render obvious, alone or in combination, “receiving address information of a third user plane network element from the second control plane network element, wherein the address information serves as a multicast source address when the third user plane network element serves as a multicast source of the multicast group, determining a correspondence between the address information and the multicast group address; and sending the correspondence to a network function element” in combination with other limitations set forth in the respective claims.
Therefore independent claims 1, 9 and 11 are considered non-obvious. Since dependent claims (2, 4-7, 23-25), (10, 21-22) and (12-17) depend from claims 1, 9 and 11 respectively, directly or indirectly, they are deemed to be non-obvious as well.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR PERSAUD/
Examiner, Art Unit 2477
7/15/2022




	 /GREGORY B SEFCHECK/                Primary Examiner, Art Unit 2477